Citation Nr: 0330866	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had verified active duty service from November 
1943 to December 1945.  He died in September 1980.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied service connection for 
the cause of the veteran's death and basic eligibility to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.

In a July 2002 VA Form 9, the appellant requested a hearing 
before a Veterans Law Judge at the RO.  However, she failed 
to appear for such hearing scheduled in December 2002, 
therefore, her hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2003).


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA is not required 
to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  
 
In this case, the appellant maintains that the veteran died 
of arteriosclerotic heart disease (AHD) for which she claims 
he was service-connected.  The veteran's certificate of 
death shows that he died on September [redacted], 1980 and lists the 
immediate cause of death as AHD.

The Board observes that the veteran's claims file has 
evidently been lost.  In an April 1987 VA Form 21-4138, the 
appellant asked to reopen her claim for entitlement to 
Dependency and Indemnity Compensation (DIC) benefits.  
Currently, the rebuilt claims file does not contain any 
service medical or personnel records for the veteran's 
period of service.  In an August 1987 response, the National 
Personnel Records Center (NPRC) verified that the veteran 
served in the Army from November 9, 1943 to December 15, 
1945 but indicated that no medical records were on file at 
NPTRC due to "fire-related service" and requested that a NA 
Form 13055 be completed.  Thus, it is likely that the 
veteran's reports were destroyed in the 1973 fire at that 
facility.  A September 1987 memorandum from the St. Louis, 
Missouri RO to the Nashville RO reflects that the claims 
file had not been found and that a VA Form 07-3101, Request 
for Information, was not prepared due to lack of sufficient 
service data.  

Subsequently, in a letter dated in January 1988, the 
Nashville RO denied the appellant's claim for death benefits 
noting that in two earlier letters, the RO had asked the 
appellant to furnish a VA Form 21-534, a certified death 
certificate and a NA Form 13055.  That letter also asked the 
appellant to furnish copies of her marriage certificate and 
all VA correspondence, letters, and medical records that she 
might have concerning the veteran and/or her prior claim, 
before and after his death.  In response, in December 2000, 
the appellant submitted copies of: the veteran's certificate 
of death; their marriage license; an official verification 
dated October 30, 1980 from the Social Security 
Administration (SSA) that she was receiving Social Security 
and/or Supplemental Security Income benefits; and a VA Form 
21-534 noting that the RO should check the veteran's claims 
folder because the veteran may have applied for service 
connection or nonservice-connected pension in 1972 and she 
may have filed a claim previously with the VA's Boston RO in 
1980.  

In a January 2001 VCAA notice and duty to assist letter, the 
Nashville RO advised the appellant of what was needed to 
establish service connection for cause of the veteran's 
death, notified her of what VA would do, and asked her to 
complete a NA Form 13055 and to furnish copies of all VA 
correspondence, letters, and medical records she might have 
concerning the veteran before and after his death.  In March 
2001, the appellant submitted two VA letters to the veteran 
dated in January and July 1975.  The first letter indicated 
that the veteran's pension benefits would be reduced from 
$118.80 to $62.69 monthly due to benefits received from 
Social Security and the second letter indicated that his 
benefits would be increased to $89.00, effective May 23, 
1975.  She also submitted a copy of a VA Form 21-527 signed 
by the veteran in January 1972, which indicated that he was 
unable to work because of hypertension and chronic 
obstructive pulmonary disease (COPD).  On an accompanying VA 
Form 21-4138, the appellant stated that attached were copies 
of all the VA documents she had and she indicated that VA 
should have the veteran's service medical records.  In July 
2001, the appellant's representative submitted a copy of a 
VA ICP screen, which appears to indicate that the veteran 
had a noncompensable rating for AHD under Diagnostic Code 
7005, which was service connected, while he had a 30 percent 
rating for a nonservice-connected anxiety disorder.  

When a claims file is lost, there is a heightened duty to 
assist the claimant in developing a claim and VA has a duty 
to search for the complete file.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  The Board finds that an additional attempt 
should be made to locate the original claims file, and, if 
necessary, to certify the status of the original claims 
file, should it not be found.

Similarly, in cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of her case.  See generally, McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  VA must make more than a single 
attempt to locate such records, and must inform the 
appellant of their absence, so that she may independently 
seek to obtain them.  See Hayre v. West, 188 F.3d 1327, 
1331-32 (Fed. Cir. 1999).  The heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that the "duty to assist" 
the appellant included advising her that, even though 
service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated the veteran, especially 
soon after separation, and letters written during service.  
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the RO has advised the appellant regarding the alternative 
evidence, which may be submitted instead.  Therefore, the RO 
should contact the appellant and advise her that, in light 
of the veteran's missing records, she may provide such 
alternative evidence.

Moreover, a January 1975 VA letter to the veteran reflects 
that he was receiving SSA disability benefits in 1975.  The 
claims file does not reflect an attempt by the RO to secure 
a copy of the SSA's decision granting benefits.  As these 
records may concern AHD, they may be relevant in evaluating 
the claim and should be obtained.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  On remand, the RO should request 
the SSA's decision granting benefits, and all available 
supporting medical evidence.

Moreover, the Board observes that, in a June 2002 statement 
of the case the RO provided the appellant with the 
regulations implementing the VCAA and, in a January 2001 
letter, provided her with what information VA would attempt 
to obtain as required by the VCAA and advised her of the 
specific information she needed to submit to establish 
entitlement to service connection for the cause of the 
veteran's death, but only provided a 60-day response period.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, Nos. 02-7007, 
-7008, -7009, -7010, 2033 U.S. App. LEXIS 19540 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in DAV 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for further development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in the January 2001 letter, a full year, not 60 
days, is allowed to respond to a VCAA notice.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA and affording the appellant due 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for the above reasons, a remand to the RO is 
required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should attempt again to 
locate the original claims file by 
contacting Regional Offices for the 
locations where the veteran resided 
between 1945 and 1980 (see 3(a) below), 
to include the Boston, Massachusetts, 
Regional Office.  The Board suggests 
that the claims file number might be 
searched with and without the first two 
digits or with or without an initial 
zero, or by Social Security number, 
especially if a computer database is 
used.  Any leads that arise should be 
followed to their logical conclusion in 
this search.  If the claims file is 
located, the rebuilt file should be 
incorporated with it.

2.  If the original claims file cannot 
be located, the RO should determine 
whether it was destroyed or lost.  
Whatever the case may be, the official 
at the RO who makes this determination 
should clearly specify this fact (that 
is, whether destroyed or lost) and the 
circumstances surrounding the 
destruction or loss, as appropriate. 
This should include where the claims 
file was last known to be, and why it is 
believed the file was actually destroyed 
instead of having been lost (or vice 
versa).  A discussion of the efforts 
made to find the claims file should be 
included as well.

3.  If the original claims file cannot 
be located, the RO should take the 
necessary steps in order to rebuild the 
claims file to the maximum feasible 
extent or, if the original claims file 
is found, the RO should take further 
steps to develop the claim.  These steps 
are to include the following:

(a) The RO should advise the appellant 
that she can submit alternate evidence 
to support her claim for service 
connection for the cause of the 
veteran's death, including statements 
from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and 
private physicians from whom he may have 
received treatment, especially during 
service or soon after discharge; letters 
written during service; and insurance 
examinations.  The RO should ask the 
appellant to list where she and the 
veteran resided between 1945 and 1980 
and to provide names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim.  The RO should furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any post-service private 
medical records concerning the veteran, 
which may be available.  The RO should 
then attempt to obtain all post-service 
medical records concerning the veteran, 
to include treatment records from the 
Boston City Hospital, the terminal 
hospitalization report, and copies of 
any VA examination and treatment records 
from the Boston VA Medical Center and 
any other VA treatment facilities, in 
the locations where the veteran resided 
between 1945 and 1980.  The RO should 
pursue all logical follow-up development 
pertaining to diagnosis of, and 
treatment for, hypertension and AHD.

The appellant also should be instructed 
to submit all competent evidence that 
supports her assertions that a service-
connected disability either caused or 
contributed materially in producing the 
veteran's death.  The appellant is 
expressly advised that it is vital that 
she cooperate with the request that she 
provide the additional information.  
These VA and private medical records may 
produce findings and medical opinions 
that are critical to her claim.  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The appellant is cautioned that 
failure to cooperate in the development 
of these treatment records may lead the 
Board to conclude that such evidence 
would be against her claim.  The RO is 
instructed to inform the appellant that 
the Court has held that the "duty to 
assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

(b) The RO should request and associate 
with the claims file copies of any 
decisions and accompanying medical 
records submitted in support of any 
claim(s) by the veteran for disability 
benefits from the SSA or utilized in 
reaching a decision, in particular, 
those related to the grant of benefits 
in the 1970s.  Otherwise, the SSA should 
furnish a statement indicating that such 
records have been destroyed and/or no 
longer exist.

(c) The RO should attempt to complete 
the development of the evidence with 
regard to the missing service medical 
records in accordance with the 
provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29, 
including having the appellant fill out 
a complete NA Form 13055, Request for 
Information Needed to Reconstruct 
Medical Data.  The appellant should be 
instructed to include the organization 
to which the veteran was assigned while 
in the Army.  If she does not know the 
particulars, then the RO should supply 
the veteran's service number, Social 
Security number, date of birth, dates of 
active duty, and any other relevant 
information in its possession.  Then, 
the RO should contact the NPRC and 
request copies of all the veteran's 
service medical and personnel records, 
to include Surgeon General Office and 
morning reports for his period of 
military service from November 1943 to 
December 1945.  The RO should document 
all record requests in writing and 
include a copy of such requests and any 
responses in the claims file.  Any new 
evidence should be added to the claims 
file.

(d) The RO should associate any other 
records, which may contain information 
concerning the veteran with the claims 
file.  The RO also should incorporate 
into the claims file copies of any 
pertinent rating actions, statements and 
supplemental statements of the case, 
particularly any from the Boston, 
Massachusetts, Regional Office relating 
to service-connected or nonservice-
connected pension benefits or for death 
benefits.

4.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent 
are fully complied with and satisfied.  
The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

5.  After completion of the above, the 
RO should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If it 
ascertained that there was previous 
denial for death benefits, then the RO 
should provide the appellant with the 
regulations dealing with new and 
material evidence, determine whether new 
and material evidence has been received 
to reopen the claim, and, if the claim 
is reopened, perform a de novo review.  
If any determination remains adverse, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time to respond.

The purposes of this remand are to comply with due process 
of law and to further develop the appellant's claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




